 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael Bednasz,d/b/aHamburgDeliveryandJeromeMcCarthy. Case 3-CA-4189Upon theentirerecord,including my observation of thewitnesses,'Imake the following:May 6, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn January 29, 1971, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner's Deci-sion. The Trial Examiner further found that Respond-ent had not engaged in certain other unfair laborpractices as alleged in the complaint. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and a brief in support thereof. TheRespondent filed a brief in opposition to General Coun-sel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders that the Respondent,MichaelBednasz,d/b/a Hamburg Delivery,Hamburg, NewYork,his agents,successors,and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,heard at Buffalo, New York, on January 6, 1971, pursuant toa charge filed the preceding July 23 and a complaint issuedOctober 30, presents questions whether Respondent dis-charged the Charging Party because of the latter's member-ship in, or activities on behalf of, Truck Drivers Helpers &Dockmen Union Local No. 375, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, and whether Respondentinterrogated or threatened employees with respect to theirunion activities.FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENT AND THELABOR ORGANIZATION INVOLVEDRespondent, an individual proprietor engaged at Ham-burg,New York, as a provider of motor freight deliveryservices and related services, is admittedly engaged in trans-porting goods moving in interstate commerce, and is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act. The Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Discharge of Jerome McCarthyOn the morning of June 24, 1970, Respondent dischargedhis mechanic, Jerome McCarthy,upon learningthat a truckon whose brakes McCarthy had just finished working hadbeen involvedin anaccident because its brakes had failed.This was only thelast in a seriesof mishaps involving vehicleson which McCarthy had worked, and the record stronglysuggeststhat his competenceas a mechanicwas open toserious question.McCarthy had been engagedin some unionactivity underthe leadership of another employee, one Schaefer.2 Indeed, asappears below, McCarthy had furnished Respondent withsomeinformation as to Schaefer's union activity, and early inJune 1970 (3 weeks before the discharge) McCarthy admittedto Respondent that he had told Schaefer to see the unionbusiness agent if Schaefer wanted assistance in forming anorganization. It is largely on this evidence (based on McCar-thy's testimony which Respondent denied but which I credit),and on evidence of Respondent's opposition to having a unionrepresent his employees, that the case for General Counselrests.'On this record General Counsel's' evidence gives riseat best toa suspicion,and thecase astoMcCarthy must bedismissed for failure of proof.B. Interference, Restraint, and CoercionIn late February or early March, McCarthy and two otheremployeesengaged ina discussion about the desirability ofhaving a union represent them. McCarthy testified that abouta week after that, Respondent asked him if he had heardanything about union talk, pressed him to name the meninvolved, and urged him to report if he heard more about it.In that same conversation, according to McCarthy, Respond-ent said that "he would close the doors and operate with twoor three trucks ... if any union tried to come in."Late in May, McCarthy in response to an inquiry ofSchaefer suggested if Schaefer wanted toorganizethe shop heshould get in touch with the Union's business agent. Early inJune, according to McCarthy, Respondentagainasked if hehad heard any union talk, and from whom, to whichMcCarthy replied that he had told Schaeferto see a unionbusinessagent.McCarthy further testified that Respondenton that occasion and at least twice after that told McCarthyThe parties waived their rights to argue orally and to file briefs.Schaefer was discharged a month after McCarthy. There is no claim ofillegality in Schaefer's case.'McCarthy also testified that Respondent upon discharging him statedthat he did not have Respondent's interests at heart. I credit Respondent'stestimony that he told McCarthy that the latter "was not looking out for ourpart of it." I credit Respondent's explanation that he was referring to thecost of upkeep and the necessity for having safe vehicles on the road.190 NLRB No. 52 HAMBURG DELIVERYthat he should never have told Schaefer how to go aboutgetting aunion in the shop.Early in June Schaefer asked Respondent for a raise. Ac-cording to Schaefer, Respondent replied that "if [Schaefer]kept [his] nose clean and didn't stir up trouble [he] wouldhave had a raise a long time ago."Respondent denied making any of the statements at-tributed to him by Schaefer and McCarthy. I credit theirtestimony to the extent noted above; I do not find that Re-spondent made other illegal threats attributed to him byMcCarthy and denied by Respondent. I find, however, thatby interrogating McCarthy as to his union activity and thatof other employees, by asking him to report future unionactivity, by threatening to curtail operations if a union camein, and by implying that Schaefer's union activity had costhim a raise, Respondent violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent,by questioning employees as to their ownunion activity and that of other employees,by asking em-ployees to report on further union activity,by threatening tocurtail operations if a union became the bargaining represent-ative,and by implying that an employee's union activity hadcost him a raise in pay,engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1) andSection 2(6) and(7) of the Act.2.Respondent did not commit an unfair labor practice indischarging Jerome McCarthy.THE REMEDYI shall recommend the conventional remedy for the variousinfractions of Section 8(a)(1). SeeN.L.R.B. v.Bailey Com-pany,180 F.2d 278,280 (C.A. 6);N.L.R.B. v. SunbeamElectricManufacturingCo.,133 F.2d 856,861-862(C.A. 7).Upon the foregoing findings of fact,conclusions of law, andthe entire record, and pursuant to Section10(c) of the Act,I hereby issue the following recommended:'ORDERThe Respondent,Michael Bednasz, d/b/a HamburgDelivery, his agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating his employees with respect to their unionmembership or activities or that of their fellow employees.(b)Asking employees to report to him on future unionactivity of which they may hear.(c) Threatening to curtail operations if a union becomes thebargaining representative of the employees.(d)Withholding wage increases, or stating or implying thathe has withheld wage increases, because of an employee'sunion membership or activity.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights under Sec-tion 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes283(a) Post at its place of business in Hamburg, New York,copies of the attached notice marked "Appendix."5 Copies ofsaid notice, on forms provided by the Regional Director forRegion 3, after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by him for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.''In the event that the Board'sOrder is enforced by a Judgement of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OFTHE NATIONALLABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THENATIONAL LABORRELATIONS BOARD "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 3, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act protects employees intheir right to form, join, or assist labor unions, or to refrainfrom such activity.WE WILL NOT question employees as to their unionmembership or activity, or that of their fellow em-ployees.WE WILL NOT ask employees to report union activityto us.WE WILL NOT threaten to curtail opei ations if the em-ployees choose a union to represent them.WE WILL NOT withhold wage increases, or suggestthat we have done so, because of an employee's unionmembership or activity.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights to form, join, or assist any labor organization.MICHAEL BEDNASZ,D/B/A HAMBURGDELIVERY(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo,New York 14202, Telephone 716-842-3100.